Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. Claims 1, 7, 9, 23 are amended. New claim 26 is added. Claims 10-18, 20, 22, 24, 25 are withdrawn.
Claims 1-9, 19, 21, 23, 26 are under consideration.

Claim Objections
2. (new objection) Claim 1 is objected to because of the following informalities: 
	Claim 1 recites “micellular” which appears to be misspelling of “micellar”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
3. (previous rejection, withdrawn) Claims 1-9, 19, 21, 23 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1-9, 19, 21, 23 as submitted 7/2/2021.
Applicant contends: claim 1 is amended.
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4. (previous rejection, maintained; new, necessitated by amendment as to claim 26) Claims 1, 3, 4, 7-9, 23, 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hackett et al. (WO2009142892)(cited in the Advisory Action issued 8/6/2021) in view of Khlief et al. (US20040106551)(cited in the Advisory Action issued 8/6/2021).
See claims 1, 3, 4, 7-9, 23, 26 as submitted 6/3/2022.
Applicant contends: Hackett et al. does not disclose compositions of cationic lipids but rather cationic lipids that have target ligands physically attached to the lipids and does not disclose HPV antigens; Khlief et al. does not disclose or suggest a composition of HPV peptides and cationic lipid nanoparticles; the invention possesses unique and surprising characteristics; the formulation comprises two separate independent components; the compositions in Hackett et al. require that the ligands are associated with the cationic lipids and Khlief et al. is silent as to cationic lipids; the co-existence results in unexpectedly increased and robust immunogenic response; Figure 7 shows higher immunogenic response; Example 8 shows significantly higher immunogenic response; one of skill in the art could not have predicted unexpected synergistic effect; the specification provides a clear description as well as evidence that co-existence results in unique synergy leading to dramatically increased immune response; this is the first example of any formulation made with liposome in which the drug or antigen is not encapsulated or conjugated and the liposome is not used as a delivery system; there would have been no motivation or teachings to suggest that the protein antigen should not be encapsulated; one of ordinary skill in the art would not have had a reasonable expectation of success.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.
As to the claim amendments, Hackett et al. teaches cationic lipids (title); nanoparticle forms (as recited in claim 1); Khlief et al. teaches: peptide (abstract)(as recited in claim 23); micelle [0124](as recited in claim 1).
As previously indicated, one of ordinary skill in the art would have been motivated to combine cationic lipid as taught by Hackett et al. with the antigen assemblies as taught by Khlief et al. Hackett et al. teaches composition for treating cancer, and Khlief et al. also teaches composition for treating cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)). As Hackett et al. and Khlief et al. are considered to teach separate compositions 
combined in a larger formulation in order to treat cancer, such a formulation is considered to meet the claim language “mixture of” as well as “wherein the micellar structures are not encapsulated in or coupled to the nanoparticles; and wherein the micellar structures and the cationic lipid co-exist independently in the vaccine formulation” (as recited in claims 1, 26).


				Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As to Hackett et al., the teachings are not so limited as applicant contends. As indicated above and previously, Hackett et al. teaches: use of cationic lipids alone (abstract; p. 61); as well as nanoparticle forms (p. 39).
To reiterate as indicated above and previously, one of ordinary skill in the art would have been motivated to combine cationic lipid as taught by Hackett et al. with the antigen assemblies as taught by Khlief et al. Hackett et al. teaches composition for treating cancer, and Khlief et al. also teaches composition for treating cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)). As Hackett et al. and Khlief et al. are considered to teach separate compositions 
one of ordinary skill in the art would combine in a larger formulation in order to treat cancer, such a formulation is considered to meet the claim language “mixture of” as well as “wherein the micellar structures are not encapsulated in or coupled to the nanoparticles; and wherein the micellar structures and the cationic lipid co-exist independently in the vaccine formulation” (as recited in claims 1, 26).
It is noted claims 1, 26 merely recite vaccine formulations as well as generic “antigen assemblies”. One of ordinary skill in the art would expect immunogenic response from vaccine formulations. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., synergistic effect) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, as far as expectation of success, it is reiterated that the rejection is in view of the instant claims, and one of ordinary skill in the art would have been motivated and had a reasonable expectation of success in arriving at the instant claims in view of Hackett et al. in view of Khlief et al. (See also MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome).
The rejection is maintained and extended for reasons of record.

5. (previous rejection, maintained) Claims 2, 5, 6 are rejected under pre-AJA 35 U.S.C. 103(a) as being unpatentable over Hackett et al. in view of Khlief et al. as applied to claims 1, 3, 4, 7-9, 23, 26 above, and further in view of Vasievich et al. (W02009129227; previously cited; cited in applicant’s IDS submitted 3/21/2019).
See claims 2, 5, 6 as submitted 7/2/2021.
Applicant contends: neither Hackett et al. not Khlief et al. disclose or suggest the presently claimed invention; Vasievich et al. does not disclose the invention as claimed; none of the references disclose or suggest the presently claimed invention; one of ordinary skill would not arrive at the instant invention.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.

Response to Arguments
Turning to applicant’s arguments, first, see also the response above as to Hackett et al. and Khlief et al.
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is maintained for reasons of record.

6. (previous rejection, maintained) Claims 19, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hackett et al. in view of Khlief et al. as applied to claims 1, 3, 4, 7-9, 23, 26 above, and further in view of Chen et al. (“Induction of Cytotoxic T-Lymphocytes and Antitumor Activity by a Liposomal Lipopeptide Vaccine,” Mol. Pharm. 5(3): 464-471 (2008)(cited in applicant’s IDS submitted 3/21/2019) and Tindle et al. (U.S. Patent No. 6183745) (cited in applicant’s IDS submitted 3/21/2019).
See claims 19, 21 as submitted 7/2/2021.
Applicant contends: neither Hackett et al. nor Khlief et al. disclose or suggest the presently claimed invention; neither Chen et al. not Tindle et al. disclose the invention as claimed; none of the references disclose or suggest the presently claimed invention; one of ordinary skill would not arrive at the instant invention.
See the rejection as recited in the previous Office Action.

Response to Arguments
Turning to applicant’s arguments, first, see also the response above as to Hackett et al. and Khlief et al.
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is maintained for reasons of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. (previous rejection, maintained; new, necessitated by amendment as to claim 26) Claims 1-9, 19, 21, 23, 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-31, 34, 37-39, 42, 45-48, 71- 74, 76 of copending Application No. 14/531469 in view of Hackett et al., Khlief et al., Vasievich et al., Chen et al. and Tindle et al. (all references cited above).
See claims 1-9, 19, 21, 23, 26 as submitted 7/2/2021.
Applicant contends: the rejection should be held in abeyance until the claims are otherwise determined to be allowable.
See the rejection as recited in the previous Office Action.
See also the response above as to Hackett et al., Khlief et al., Vasievich et al., Chen et al. and Tindle et al.
The rejection is maintained and extended for reasons of record.

8. (previous rejection, maintained; new, necessitated by amendment as to claim 26) Claims 1-9, 19, 21, 23, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10702541 in view of Hackett et al., Khlief et al., Chen et al. and Tindle et al. (all references cited above).
See claims 1-9, 19, 21, 23, 26 as submitted 7/2/2021.
Applicant contends: the rejection should be held in abeyance until the claims are otherwise determined to be allowable.
See the rejection as recited in the previous Office Action.
See also the response above as to Hackett et al., Khlief et al., Chen et al. and Tindle et al.
The rejection is maintained and extended for reasons of record.

9. (previous rejection, maintained; new, necessitated by amendment as to claim 26) Claims 1-9, 19, 21, 23, 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/210750 in view of Hackett et al., Khlief et al., Chen et al. and Tindle et al. (all references cited above). 
See claims 1-9, 19, 21, 23, 26 as submitted 7/2/2021.
Applicant contends: the rejection should be held in abeyance until the claims are otherwise determined to be allowable.
See the rejection as recited in the previous Office Action.
See also the response above as to Hackett et al., Khlief et al., Chen et al. and Tindle et al.
The rejection is maintained and extended for reasons of record.

Conclusion
10. No claims are allowed.
11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648